Citation Nr: 1124806	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disorders of the spine, including degenerative disc disease of the thoracolumbar spine with scoliosis.   

2.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.

3.  Entitlement to an increased evaluation for right knee status post meniscus repair, currently rated as 20 percent disabling based on instability and 10 percent disabling based on arthritis with limited motion.  

4.  Entitlement to a temporary total 100 percent disability rating assigned for post surgical convalescence.  

5.  Entitlement to an earlier effective date than May 13, 2009 for service connection for arthritis of the right knee.  

6.  Entitlement to a permanent and total disability rating based on individual unemployability due to service-connected disability. 
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2006.  

This appeal arises from September 2007, July 2008, November 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The first five issues set out on the title page are those listed on the VA Form 8, Certification of Appeal.  

The RO in an August 2010 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The Veteran's representative submitted a notice of disagreement in November 2010 asserting that a permanent total rating should have been assigned.  The claims folder does not include a statement of the case (SOC) issued to the Veteran as to that issue.  When the Veteran has initiated appellate review by submitting a notice of disagreement and the RO has not issued a SOC to the Veteran, the Board must remand the claim to the RO for a SOC to be issued.  Manlincon v. West, 12 Vet App. 238 (1999).  This issue, as well as the claim for service connection for disorders of the spine, including degenerative disc disease of the thoracolumbar spine with scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran is not competent to manage his own funds without limitation.

2.  In its January 2007 rating action, the RO awarded service connection for the Veteran's right knee disability effective May 19, 2006, and assigned a 10 percent evaluation based on limitation of motion, with the evidence including X-rays reflecting the presence of right knee arthritis.  

3.  The right knee disability for which service connection was granted in January 2007, contemplated arthritis.  

4.  VA outpatient treatment records demonstrate the Veteran had surgery on his right knee on August 3, 2007 which resulted in severe postoperative residuals necessitating a period of convalescence to May 12, 2008.  

5.  Prior to August 3, 2007, the Veteran's right knee disorder caused pain with motion at 70 degrees of flexion.  

6.  Prior to August 3, 2007, the Veteran's right knee was stable.  

7.  From May 13, 2008, the right knee disorder caused pain with motion at 101 degrees of flexion and 5 degrees of extension.  

8.  From May 13, 2008, the right knee disorder resulted in moderate instability.  








CONCLUSIONS OF LAW

1.  The Veteran is not competent for the purpose of receiving direct payment of his VA compensation benefits. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2010).

2.  The criteria for a temporary total rating based on a period of convalescence from August 3, 2007 to May 12, 2008, have been met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 4.30 (2010).  

3.  Prior to August 3, 2007, the criteria for a rating in excess of 10 percent for the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2010).  

4.  From May 13, 2008, the criteria for a rating in excess of 10 percent for arthritis of the right knee with limited motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

5.  From May 13, 2008, the criteria for a rating in excess of 20 percent for the right knee based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

6.  Right knee arthritis having been contemplated by the right knee disability for which service connection was established effective in May 2006, the issue of an earlier effective date for service connection for arthritis of the right knee is moot and the claim is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The RO sent the Veteran letters in May and June 2007, and June 2008 which properly notified him of the information required.  

His service treatment records, VA records and private records identified by the Veteran were obtained.  He was examined by VA.  The Veteran withdrew his request for a hearing.  

No further notice to the Veteran or assistance with his claims is necessary.  

I. Competency

The Veteran appealed VA's finding, effective  September 11, 2007, that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation. 38 C.F.R. § 3.353(a)(2010).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b)(2010).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c)(2010).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c)(2010).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d)(2010); see also 38 C.F.R. § 3.102 (2010).

During a December 2006 VA psychiatric examination the Veteran stated he could not adequately manage his benefits.  He reported spending all his money until it was depleted.  He wished to appoint his brother to handle his benefit payments.  In the examiner's opinion the Veteran was not capable of managing his benefit payments in his own best interest.  

An April 2007 rating decision proposed finding the Veteran incompetent for the purpose of handling disbursement of his funds.  A May 2007 letter to the Veteran informed him of the proposed finding of incompetency and explained that he could request a personal hearing.  See 38 C.F.R. § 3.353(e)(2010)

A September 2007 rating decision determined the Veteran was not competent to handle disbursement of his funds.  The Veteran's mother was appointed his fiduciary for the purpose of managing his VA benefits.  In February 2008 the Veteran filed a notice of disagreement with that determination.  

Submitted by the Veteran were copies of his charge card statement and bills, which indicated they had been paid on time and in full.  

The Veteran submitted an undated statement asserting he did not tell the VA examiner he could not take care of his VA benefits.  He had not said he wanted his brother to take care of his benefits.  His mother was present during the examination and he had told the examiner that if necessary his mother would gladly take care of his benefits.  During the examination he had been in pain and taking Tramadol.  In November 2007, he began work at the United States Postal Service.  He had resigned from the job in March 2008 because the walking required had caused him to develop a left Achilles injury.  He contends he was competent to sort and deliver mail, so surely he could handle his own finances.  In October 2007 he purchased a home.  He had used his own funds and credit history and gone through the process of getting a VA loan. 

April 2009 VA mental health clinic records indicate the Veteran came in requesting drug detoxification.  He had been taking cold medicines in addition to his prescribed medications.  His speech was slow and slurred.  Mental status evaluation found his insight and judgment were poor and a Global Assessment of Functioning (GAF) score of 28 was assigned.  Hospitalization was considered and his Mother produced a Power of Attorney (POA).  (The claims folder does not include a copy of any POA).  He was admitted to Woodbridge Hospital for detoxification.  He was evaluated and a GAF score of 30 was assigned.  

In May 2009 a VA psychiatric evaluation was conducted.  The Veteran did know the amount of his VA benefits.  He did not know the amounts of his monthly bills.  He did not prudently handle payments or personally handle and pay his bills.  His mother had been appointed his fiduciary and had arranged for his bills to be paid through auto-pay.  His wife handled the household bills and payments.  The Veteran was not able to relate any details of his financial obligations or responsibilities.  He was unable to do simple mathematical calculations such as making change.  His impaired short term memory, concentration and focus impaired his ability to appropriately manage his financial affairs.  The Veteran was at that timed deemed incompetent to manage his disability payments and the VA examiner did not recommend that be changed.  

In July 2009 the Veteran was examined at VA and was confused as to the day of the week and month.  He was unable to respond verbally to questioning.   

During a February 2010 VA mental disorders evaluation the Veteran was able to calculate a simple transaction but still was unable to recall even one out of three items correctly during testing.  The Veteran did not know the amount of his benefit payment, his monthly bills, or handle money and pay his bills.  The examiner concluded he was not capable of managing his financial affairs.  

The Veteran was admitted to the VA hospital in May 2010 for substance abuse treatment.  He admitted to current consumption of dextromethorphan.  His drug abuse had included cocaine, alcohol, benzodiazepines, methamphetamines and PCP.  Polysubstance abuse was diagnosed and a GAF score of 35 was assigned.  

The Board has considered the written contentions of the Veteran with regard to restoration of a determination of competency.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the several medical opinions finding that he is not competent to manage his financial affairs.  In this regard, the Board notes opinions all indicate the Veteran is not competent to handle his own financial affairs, due to his drug abuse, impaired memory, inability to concentrate and lack of focus.  Finally, the most recent report of a VA mental examination conducted in February 2010 reflects  the examiner concluded  the Veteran is not competent for VA purposes.  The Board finds the weight of the competent medical evidence reflects the Veteran is incompetent to handle the disbursement of funds for VA purposes.

The opinions rendered by those fully familiar with the Veteran's history and current financial habits conclude that the Veteran is not competent to manage his own funds without limitation.  A finding of incompetency is consistent with his long-standing drug abuse and the severity of his psychiatric disorders.  Accordingly, the Board concludes that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.

II.  Right Knee

Three of the issues on appeal involve the Veteran's disagreement with how the RO rated his right knee disability.  In addressing that issue the RO was inconsistent as to the Diagnostic Code/s they applied in rating the right knee.  That has resulted in confusion as to the exact pathology of the knee considered to be service-connected.  The Board will attempt to clarify below.  

A January 2007 rating decision granted service connection for a right knee disorder, status post meniscus repair.  A 10 percent rating was assigned, effective May 19, 2006 the day after the Veteran as separated from the service.  The 10 percent rating was based on the evidence showing pain with limitation of motion, and although not cited in the rating sheet, the evidence also included an X-ray reportedly reflecting the presence of arthritis.  The rating sheet listed the applicable rating criteria as being found at 38 C.F.R. § 4.71, Diagnostic Code 5260 which contemplates limitation of motion.  Given these circumstances, the Board concludes the disability for which service connection was initially granted, included arthritis.  In view of this conclusion, the issue of entitlement to an earlier effective date for service connection for arthritis may be dismissed as moot.  

More than one year later, in February 2008, the RO received a notice of disagreement with the January 2007 rating decision.  In March 2008, the RO wrote the Veteran a letter explaining that the notice of disagreement with the January 2007 rating decision was untimely.  The RO explained that the January 2007 rating decision was final as the Veteran had not filed a notice of disagreement within one year of the date notification of the decision was mailed to him.  

Later, in March 2008, the RO received the Veteran's explicit claim for an increased rating for his right knee disorder.  At the same time, the Veteran reported he recently had surgery on the right knee.  The RO, in July 2008 rating decision, found there was moderate instability of the right knee, and assigned a 20 percent evaluation for the right knee under Diagnostic Code 5257 for instability, effective in March 2008.  The RO denied entitlement to a temporary total rating based on convalescence.  Since, however, a separate 10 percent rating for arthritis/limitation of motion is understood to have been originally assigned, the proper rating at that time should have been a 20 percent rating for instability, and a separate 10 percent rating for arthritis.  

Turning to the matter concerning a temporary total rating, which the Veteran appealed, applicable criteria provide that such a rating will be assigned without regard to other provisions of the rating schedule when it is established by report of hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, or immobilization of a major joint.  Extensions may be made for a period up to 6 months beyond an initial 6 month period.  38 C.F.R. § 4.30 (2010).  

VA outpatient treatment records demonstrate the Veteran had surgery to revise the reconstruction of the ACL of his right knee on August 3, 2007.  He developed cellulitis of the right knee, which was diagnosed as MRSA.  His surgical wounds of the right knee did not heal and required treatment of infection from August 2007 to March 2008.  After treatment with antibiotics failed, on March 7, 2008 an operation was performed to remove the hardware from his right knee and to remove any infected tissue.  On April 7, 2008 his wound was noted to be well healed, but required three more weeks of convalescence.  On May 12, 2008 the Veteran was released to return to work.   

The evidence demonstrates the Veteran had a surgical procedure that resulted in severe postoperative residuals, in this case an infection causing incomplete healing of his wound.  A temporary total rating for a period of convalescence from August 3, 2007 to May 12, 2008 is assigned.  

With the Board concluding the original award of benefits for the Veteran's right knee disability contemplated arthritis, and the decision above granting a 100 percent rating for a period of convalescence from August 3, 2007 to May 12, 2008, there has resulted two separate periods for rating the right knee.  Prior to the revision of the right knee ACL on August 3, 2007, a 10 percent schedular rating based on arthritis/limitation of motion was in effect.  After the end of the temporary total rating, there are two separate ratings assigned for the right knee, 20 percent based on instability and a separate 10 percent based on limitation of motion/arthritis.  

The Board will now turn to whether increased schedular evaluations are warranted.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee impairment productive of recurrent subluxation or lateral instability that is severe is rated as 30 percent disabling.  With moderate impairment a 20 percent rating is assigned.  A 10 percent rating is assigned with slight impairment.

Arthritis due to trauma substantiated by X-ray findings is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joints or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under the diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71, Part 4, Diagnostic code 5003, 5010 (2010).  

Diagnostic Code 5261 provides for evaluation based on limitation of extension. Extension limited to 5 degrees is rated 0 percent, and when limited to 10 degrees, it is evaluated as 10 percent disabling.  Extension limited to 15 degrees is assigned a 20 percent rating, and when limited to 20 degrees, a 30 percent evaluation is assigned.

Diagnostic Code 5260 provides for evaluation based on limitation of flexion. Flexion limited to 60 degrees is assigned a 0 percent.  Flexion limited to 45 degrees is assigned a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees is assigned a 30 percent evaluation.

Normal range of motion of the knee in flexion and extension is illustrated as being from 0 degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  

Prior to August 3, 2007

Factual Background.  In service in October 2005 the Veteran twisted his right knee.  A February 2006 Magnetic Resonance Imaging revealed a complex tear of the posterior horn of the lateral meniscus.  A medial collateral ligament sprain, an acute meniscal tear and an anterior cruciate ligament sprain were diagnosed.  Examination revealed some minimal laxity of the right knee.  An arthroscopy was performed and partial lateral meniscectomy.  The arthroscopy revealed a lateral meniscal tear which was debrided.  March 2006 X-rays of the right knee revealed his right knee was normal.  April 2006 examination of the right knee found effusion in the knee, tenderness to palpation at the joint line, knee flexion limited to 100 degrees and instability of the knee with significant guarding.  In April 2006 a right ACL reconstruction of the right knee was performed.  After his reconstruction the Veteran demonstrated active range of motion of the right knee from 0 to 90 degrees.  He was able to ambulate with a good gait pattern without crutches.  The Veteran was seen a second time in April 2006 and again demonstrated active range of motion of the knee from 0 to 100 degrees without difficulty.  On April 25, 2006 examination of the right knee found no intermittent knee locking, or catching and the knee joint did not feel loose.  On April 26, 2006 the examiner specifically reported the Veteran could extend to 0 degrees.  In May 2006 he was again noted to have full extension.  

In August 2006 the Veteran was first seen at the VA Medical Center in Mountain Home.  He complained of right knee pain.  He reported he was still having locking and giving way of the knee.  X-rays of the knees showed post surgical changes with no acute bony abnormality.  

A VA examination of the right knee was conducted in December 2006.  The Veteran reported having pain, instability, weakness, and weekly episodes of locking of the right knee.  The Veteran reported using a brace and an assistive device.  

Objective findings on physical examination included range of motion of the knee in flexion from 0 to 90 degrees, with pain beginning at 70 degrees.  There was no additional loss of motion with repetitive use.  Extension of the right knee was from 90 to 15 degrees, with pain beginning at 30 degrees.  The Veteran was observed walking with an antalgic gait.  The examiner found crepitus, tenderness, painful movement and guarding.  He heard grinding of the knee joint.  There was no instability.  December 2006 X-rays of the right knee revealed no acute fractures, dislocation, or bone destruction.  There were minimal degenerative changes seen as evidenced by small tibial spine osteophyte formation.  Residuals of surgeries and degenerative joint disease of the right knee were diagnosed.  

Analysis.  The 10 percent rating in effect prior to August 3, 2007 was based on limitation of motion of the right knee.  A higher rating than 10 percent, in this regard, requires, limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261 (2010).  

Compensable limitation of flexion is not shown.  Flexion of the right knee was limited to 100 degrees in April 2006.  VA examination in December 2006 revealed limitation of flexion to 90 degrees.  When pain with motion was considered limitation of motion due to pain began at 70 degrees.  There is no evidence of limitation of motion, including as due to pain, to 45 degrees of flexion and as such a compensable evaluation under Diagnostic Code 5260 is not warranted.  

As to limitation of extension, the evidence of full extension outweighs the single finding of limitation of extension.  The December 2006 VA examination report indicated the Veteran could extend from 90 to 15 degrees.  This is not consistent with the flexion from 0 to 70 degrees noted on the same examination report.  Significantly, in service there was evidence of limitation of flexion after his ACL reconstruction but no evidence of limitation of extension.  Throughout April and May 2006 the Veteran was able to fully extend his right knee to 0 degrees.  December 2006 VA Physical Therapy records also noted the Veteran had achieved 90 degrees of active range of motion.  No evidence of limitation of extension was otherwise noted.  The goal was to increase the motion of the right knee to 0-100 degrees in four weeks.  That is inconsistent with any limitation of extension to 15 degrees.  The Board has concluded the preponderance of the evidence indicates the Veteran had full extension of the right knee, and therefore a compensable evaluation under Diagnostic Code 5261 is not shown.  

As to a rating for instability under Diagnostic Code 5257 (2010), in April 2006, after his surgery, no looseness of the right knee joint was found.  Although the Veteran has reported having episodes of locking, no evidence of instability of the right knee was found in service or during the VA examination in December 2006.  At that time, the report specifically reflects "no" next to the entry to identify the presence of instability.  The Board accords greater probative value to the examination findings than it does to the Veteran's subjective reports, given that the examination was for the specific purpose of identifying current disability.  In view of this, assigning a separate rating based on recurrent subluxation or lateral instability is not warranted.  

From May 13, 2008 

Factual Background.  A VA examination of the right knee was conducted in May 2008.  The Veteran reported his symptoms of the right knee included giving way, instability, pain, weakness and stiffness.  He denied having any episodes of dislocation or subluxation.  He used braces and assistive aids occasionally and intermittently.  

Objective examination of the right knee found he had range of motion in flexion from 0 to 110 degrees.  Pain with motion began at 75 degrees and ended with 110 degrees of flexion.  He could extend the knee from 110 degrees to 0 degrees.  

Objective examination found instability of the right knee, both anterior and posterior.  The medial and lateral collateral ligaments were normal.  The meniscus was found to be abnormal.  

The Veteran reported to a VA examiner in July 2008 that he had daily locking.  Objective examination of the right knee found tenderness along the medial and lateral joint line, but the ACL appeared to be stable.  

In September 2008 the Veteran was seen in the orthopedic clinic.  He reported his knee would catch three to four times per week and that his knee popped sideways.  An MRI of the knee showed evidence of a previous ACL repair.  The lateral meniscus was slightly diminished in size, probably due to previous tear and surgery with no tear seen.  The menisci, posterior cruciate ligament, medial collateral ligament and lateral collateral ligament complex appeared intact.  

November 2008 VA records indicate the Veteran reported still having pain in his right knee.  He felt he might have a tear in his meniscus again.  

In May 2009, the Veteran came to the VA orthopedic clinic complaining that his right knee popped sideways, three or four times a week.  Objective examination revealed the knee appeared very stable.  He had full range of motion of his lower extremities.  There was moderate tenderness along the medial aspect of the right knee.  

VA examination in May 2010 indicates the Veteran reported having giving way, instability, pain, stiffness, incoordination and weakness of the right knee.  

Objective examination indicated the Veteran could flex the right knee from 0 to 110 degrees and extension was normal to 0 degrees.  After repetitions there was additional limitation of motion.  Pain reduced extension to 5 degrees and flexion to 101 degrees.  Objective evidence of pain with motion was observed.  Anterior and posterior instability was found.  He had moderate instability.  No instability of the medial or lateral collateral ligaments was found.  

Analysis.  As previously stated, by this decision, the ratings in effect on May 13, 2008, are considered to include a 20 percent rating based on instability and a separate 10 percent rating based on arthritis/limited motion.  To support an increased rating there must be either evidence of severe recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, or limitation of extension to 10 degrees.  

VA examination of the right knee in May 2008 found the Veteran had range of motion of the right knee from 0 to 110 degrees.  When pain was considered flexion was limited to 75 degrees.  In May 2010, flexion was limited by pain at 101 degrees.  To support a higher rating flexion must be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  There is no evidence in the claims folder which indicates there is limitation of flexion to 30 degrees even with consideration of pain and repetitive motion.  

There is also no evidence of limitation of extension to 10 degrees to support a separate ten percent rating based on limitation of extension.  In May 2008, the Veteran was able to extend to 0 and no evidence of pain with extension was reported.  The examiner in May 2010 found some limitation of extension, but only to 5 degrees, including as due to pain.  There is no evidence which indicates there is limitation of extension of the right knee to 10 degrees or less.  

An increased rating based on limitation of motion of the right knee due to arthritis is not warranted.  

A higher rating based on instability of the right knee requires evidence of severe recurrent subluxation or lateral instability.  The Veteran has reported his knee gives way.  He uses braces and assistive devices, but only occasionally and intermittently.  In May 2008, he denied any episodes of dislocation or subluxation.  His statements are consistent with the rating for moderate instability of the knee currently assigned.  A higher rating to 30 percent requires evidence of severe recurrent subluxation or instability.  May 2008 examination revealed both anterior and posterior instability of the right knee.  In July 2008 the examiner found his ACL was stable.  September 2008 VA orthopedic clinic records indicate an MRI found his lateral meniscus was slightly diminished in size but intact.  All other ligaments were noted to be intact.  In May 2009, the Veteran reported his knee popped sideways, objective examination found his knee appeared very stable.  The Veteran again reported giving way in May 2010 during a VA examination, but objective examination found no instability of the medial or lateral collateral ligaments.  

The Board places great weight on the results of the September 2008 MRI of the right knee.  It revealed a meniscus that was diminished in size, but no other tears or findings related to any other ligaments.  In addition, objective examinations in July 2008 and  May 2009 found the right knee to be stable.  In May 2008 and in May 2010, anterior and posterior instability were demonstrated on examination, but the VA examiner in May 2010 characterized the instability as moderate in degree.  The findings of periodic stability, only occasional use of a brace or assistive device are all consistent with moderate instability.  

The Veteran's reports of his symptoms are consistent with his history of a meniscus tear and ACL reconstruction.  When the Veteran appeared for his VA examination in July 2010, the examiner noted he was not using any assistive devices.  In May 2010 the Veteran reported using a cane intermittently and occasionally.  The Veteran has not described symptoms of the right knee which indicate he has severe instability.  

Severe recurrent subluxation and lateral instability is not demonstrated.  An increased rating based on severe instability of the right knee is not warranted.  


Summary Ratings for the Right Knee

For the reasons set forth above, the Board finds the following schedular evaluations to be the appropriate ratings for the Veteran's right knee disability:

Right knee arthritis:  	10 percent effective prior to August 2007, (and after May 13, 2008), under diagnostic code 5003-5260
Right knee instability:	20 percent effective from May 13, 2008, under Diagnostic Code 5257

The Board also finds that a temporary total rating for post surgical convalescence is warranted, effective from August 3, 2007 to May 13, 2008, under 38 C.F.R. § 4.30.  


ORDER

The Veteran is not competent to manage his own financial affairs without limitation, and therefore direct payment of VA benefits is denied.

A temporary total 100 percent rating based on a period of convalescence from August 3, 2007 to May 12, 2008 is granted, subject to regulations governing the award of monetary benefits.  

Right knee arthritis having been contemplated by the right knee disability for which service connection was established effective in May 2006, the issue of an earlier effective date for service connection for arthritis of the right knee is moot and the claim is dismissed.   

A rating in excess of 10 percent for the right knee prior to August 3, 2007, is denied.  

A rating in excess of 10 percent for arthritis of the right knee with limitation of motion from May 13, 2007, is denied. 

A rating in excess of 20 percent for instability of the right knee from May 13, 2007,  is denied. 


REMAND

The claims folder includes conflicting evidence as to whether the Veteran had any abnormality of spine within one year of his separation from the service.  In February 2007, X-rays of his thoracic spine by a private physician showed an old compression fracture of the body of T10 and mild spondylosis with questionable scoliosis.  VA examination in July 2007 included diagnoses of degenerative disc disease of the thoracic and lumbar spine, yet an April 2008 VA Magnetic Resonance Imaging of the thoracic spine found it was normal.  An examination and opinion should be sought for clarification.  

As noted in the Introduction to the above decision, the Veteran has submitted a timely notice of disagreement to the RO's decision granting TDIU and asserted a permanent and total rating should have been assigned.  The claims folder does not contain a statement of the case issued to the Veteran by the RO as to that issue.  Accordingly, the Board must remand this claim to the RO for issuance of a SOC on such issue, and to give the Veteran an opportunity to perfect an appeal by thereafter filing a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. The appellant and his attorney should be provided a statement of the case addressing the issue of entitlement to a permanent TDIU.  An appropriate period of time should be allowed for response, and the parties advised that if a timely substantive appeal is not received, the issue will not be forwarded to the Board.  
2. The Veteran should be afforded a VA examination of his spine.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to diagnose any current disorder of the thoracic or lumbar spine.  For each disorder diagnosed, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability) that the particular disorder of the lumbar or thoracic spine had its onset in service.  If not, the opinion should include comment as to whether there is evidence of arthritis of the thoracic/lumbar spine within one year of the Veteran's separation from the service, which occurred on May 18, 2006.  The basis for any opinion expressed should be fully set forth.  
3. If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


